METHOD OF PREPARING ELECTRODE USING CURRENT COLLECTOR HAVING THROUGH-PORES OR HOLES
DETAILED ACTION

Response to Amendment
This Action is in response to communications filed on March 17 and April 26, 2022.

Allowable Subject Matter
Claims 1-9, 13, 16 and 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Nagai et al. (US 20090246629 A1) in view of Suzuki et al. (US 20130022867 A1) and Huang (US 20130252091 A1) was relied on as prior art(s) for teaching a method for preparing an electrode for a secondary battery as claimed, but fails to reasonably teach, alone or in combination, the step of roll pressing a shielding film of parafilm to bring the shielding film into close contact with one surface of the current collector to shield the through-pores or holes on the one surface of the current collector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727